Title: John Jay to John Adams, 18 March 1785
From: Jay, John
To: Adams, John


        
          Dear Sir
          Office for foreign Affairs 18 March 1785
        
        The Packet not sailing until to morrow has put in my Power to get your Commission, Instructions and Letter of Credence completed. I also send You in another Parcel, of which Mr. Randall is also to take Charge, the Journals printed since those with which I understand you have already been furnished.—
        With great Esteem & Regard / I am Dear Sir / Your most obt. & hble. Servt:
        
          John Jay
        
      